

113 SRES 44 RS: Denouncing the Maduro regime’s fraudulent legislative elections, the absence of acceptable conditions to ensure free, fair, and transparent electoral processes in Venezuela, and the further erosion of Venezuelan democracy. 
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 27117th CONGRESS1st SessionS. RES. 44IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Rubio (for himself, Mr. Menendez, Mr. Cruz, Mr. Durbin, Mr. Scott of Florida, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 24, 2021Reported by Mr. Menendez, without amendmentRESOLUTIONDenouncing the Maduro regime’s fraudulent legislative elections, the absence of acceptable conditions to ensure free, fair, and transparent electoral processes in Venezuela, and the further erosion of Venezuelan democracy. Whereas, on December 6, 2020, the regime of Nicolás Maduro held fraudulent legislative elections for Venezuela’s National Assembly that did not comply with international standards for free, fair, and transparent electoral processes;Whereas the Maduro regime sought to use fraudulent legislative elections to install a new National Assembly on January 5, 2021, in an effort to undermine Venezuela’s National Assembly, which was democratically elected in 2015;Whereas, pursuant to section 112 of the VERDAD Act of 2019 (22 U.S.C. 9702), it is the policy of the United States to recognize the democratically elected National Assembly of Venezuela, elected in December 2015 and sworn in on January 2016, as the only legitimate national legislative body in Venezuela;Whereas the United States and more than 50 countries—including Canada, the 27 member countries of the European Union, and 21 members of the Organization of American States, among others—have expressed concern about the lack of legitimacy of the December 6, 2020, electoral process held in Venezuela and the Maduro regime’s failure to meet international standards for a free, fair, and transparent election;Whereas, on January 6, 2021, the European Union issued a public statement on the Maduro regime’s December 6, 2020, legislative elections, stating that the elections failed to comply with international standards and that it does not recognize the electoral process as credible, inclusive or transparent, nor … its outcome to be considered as representative of the democratic will of the Venezuelan people;Whereas, on January 5, 2021, members of the Lima Group—including Brazil, Canada, Chile, Colombia, Costa Rica, Ecuador, El Salvador, Guatemala, Haiti, Honduras, Paraguay, Peru, and Venezuela—issued a joint declaration stating that the Lima Group does not recognize the legitimacy or legality of the National Assembly installed on January 5, 2021. This illegitimate National Assembly is the product of the fraudulent elections of December 6, 2020, organized by the illegitimate regime of Nicolás Maduro.;Whereas, on December 8, 2020, the International Contact Group—including Costa Rica, the Dominican Republic, Ecuador, the European Union, France, Germany, Italy, the Netherlands, Panama, Portugal, Spain, Sweden, the United Kingdom and Uruguay—issued a public declaration stating that the Maduro regime’s December 6, 2020, elections did not meet internationally accepted standards, [n]or did they meet conditions required by Venezuelan laws, and that they cannot recognise the results of this electoral process as legitimate or representative of the will of the Venezuelan people;Whereas, on June 12, 2020, the Maduro regime’s illegitimate Supreme Court unilaterally appointed new members to Venezuela’s National Electoral Council without the approval of the democratically elected National Assembly; Whereas, throughout 2020, the Maduro regime—(1)sought to co-opt and undermine independent political parties through a campaign of systematic persecution; and(2)used its discredited Supreme Court to strip independent political parties of their leadership, including Voluntad Popular, Primero Justicia, and Acción Democrática;Whereas the Maduro regime has a demonstrated track record of holding fraudulent elections over the last four years;Whereas, in May 2018, the Maduro regime held fraudulent presidential elections that were broadly criticized as illegitimate, leading more than 50 countries to recognize the end of Nicolás Maduro’s term in office and the inauguration of National Assembly President Juan Guaidó as Interim-President of Venezuela on January 23, 2019;Whereas, on July 30, 2017, the Maduro regime manipulated the results for Venezuela’s Constituent Assembly by more than 1,000,000 votes, according to Smartmatic, the company that supplied Venezuela’s electronic voting machines;Whereas, according to the Venezuelan constitution, Juan Guaidó, as President of the National Assembly, serves as Venezuela’s Interim President in the absence of a democratically elected president of Venezuela;Whereas the conditions do not currently exist for the free, fair, and transparent election of new members of the National Assembly or the president of Venezuela; Whereas, as of September 7, 2020, the internationally recognized nongovernmental organization Foro Penal confirmed that, out of the 110 individuals recently released from prison by the Maduro regime to serve out the remainder of their sentences under house arrest, 53 were political prisoners, and that currently 363 political prisoners remain unjustly detained by the Maduro regime without due process; Whereas, on September 16, 2020, the United Nations Independent International Fact-Finding Mission on the Bolivarian Republic of Venezuela found that Nicolás Maduro and senior members of his regime ordered and carried out a campaign of extrajudicial executions, forced disappearances, torture, and arbitrary detentions that amounted to systemic crimes against humanity;Whereas the Maduro regime’s efforts to hold fraudulent legislative elections, undermine the democratically elected National Assembly and independent political parties, and implement a campaign of state-sponsored violence and repression further erodes democracy and the rule of law in Venezuela; andWhereas, as codified under section 4 of the Venezuela Defense of Human Rights and Civil Society Act (Public Law 113–278; 128 U.S.C. 3013), it is the policy of the United States to support the people of Venezuela in their aspiration to live under conditions of peace and representative democracy as defined by the Inter-American Democratic Charter of the Organization of American States: Now, therefore, be itThat the Senate—(1)denounces the Maduro regime’s fraudulent legislative elections on December 6, 2020, as an effort to undermine Venezuela’s democratically elected National Assembly;(2)does not recognize the legitimacy of the National Assembly installed by the Maduro regime on January 6, 2021;(3)joins members of the international community, including members of the Lima Group, the Organization of American States, and the European Union, in rightfully rejecting the Maduro’s regime’s fraudulent and illegitimate legislative elections on December 6, 2020;(4)urges that presidential and legislative elections in Venezuela be conducted at the earliest possible date that conditions for international standards for free, fair, and transparent electoral processes, including credible international election observation, can be met;(5)calls on the Maduro regime to cease its campaign of systematic persecution against Venezuela’s independent political parties and their leadership;(6)calls on the Maduro regime to immediately release all political prisoners, facilitate access by humanitarian organizations, and end its campaign of extrajudicial executions, forced disappearances, torture, and arbitrary detentions of political opponents, human rights defenders, civil society activists, peaceful protesters, and citizens; and(7)takes note of the finding of the United Nations Independent International Fact-Finding Mission on the Bolivarian Republic of Venezuela that the Maduro regime’s campaign of state-sponsored violence and repression against the people of Venezuela amounted to crimes against humanity, and calls for Nicolás Maduro and senior members of his regime to be held accountable for their actions.March 24, 2021Reported without amendment